DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112
The 28 APR 2022 amendment to claim 10 overcomes the 35 U.S.C. 112(b) rejection noted in the previous Office action.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Justin K. Brask (Reg. No. 61,080).
The examiner has amended the application as follows:
A. claim 16, lines 1-8, replace with: “The method of claim 14, wherein the stacked die package further comprises a substrate electrically interfaced with a bottom surface of the bottom function silicon die; wherein electrically interfacing the substrate to the bottom surface of the bottom functional silicon die comprises; affixing the substrate to the bottom surface of the bottom functional silicon die via micro-balls of a Ball Grid Array using a reflow operation.”;
B. claim 21, line 13, replace “at a top surface” with “at the top surface”;
C. claim 21, line 18, replace “the functional silicon” with “the bottom functional silicon”; and
D. claim 21, lines 19-20, replace “the functional silicon” with “the bottom functional silicon”.
Remarks
This application was in condition for allowance except for the following:
A-D. antecedent basis/typographical error.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-25 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, the prior art does not teach claim 1’s “… wherein there are no TSVs in the bottom functional silicon die inside of the perimeter of the recess; and a top component positioned at least partially within the recess within the bottom functional silicon die, wherein the top component is directly electrically connected to one or more of the plurality of TSVs outside of the perimeter of the recess.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815